Citation Nr: 0721455	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  04-18 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1969 to 
November 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2002 by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  In August 2005, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review.

In connection with this appeal the veteran and his spouse 
testified at a personal hearing before an RO Appeals Team 
Rating Specialist in November 2004.  A transcript of that 
hearing is associated with the claims file.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This matter was previously before the Board in August 2005, 
at which time it was remanded for additional development.  
Although the record reflects that the development directed at 
that time has been accomplished, the Board finds that a 
remand is again necessary in order to obtain a second VA 
examination and to provide notice in accordance with the 
Veteran's Claims Assistance Act of 2000 (VCAA).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  
The veteran has verified stressors of calling airstrikes on 
selected targets, taking battle damage reports from aircrews, 
and experiencing enemy rocket and mortar attacks while 
stationed at Nha Trang and Ban Me Thuot in the Republic of 
Vietnam.

However, the medical evidence of record is inadequate to 
determine whether or not the veteran has a current diagnosis 
of PTSD related to his verified stressors.  In letters dated 
June 2003 and December 2004, Dr. Mangold opined that the 
veteran's present personal and professional difficulties are 
relatable to a diagnosis of PTSD under the diagnostic 
criteria of the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Dr. Mangold also stated that such 
diagnosis is directly associated with the trauma the veteran 
experienced in Vietnam.  However, there is no indication that 
Dr. Mangold personally examined or treated the veteran at any 
time prior to forming his opinion.  Therefore, to properly 
assess the veteran's psychiatric disorder(s), the veteran was 
afforded an in-person VA examination in February 2007.  At 
such examination, the examiner concluded that the veteran 
does not meet the criteria for a DSM-IV diagnosis of PTSD, 
but he also observed that the veteran was intoxicated and 
stated that the influence of alcohol will necessarily affect 
any mental status examination.  Therefore, the Board finds 
that, as the veteran's intoxicated state interfered with the 
examiner's ability to assess his symptoms and determine a 
diagnosis, a second VA examination and opinion are required 
to properly adjudicate the claim.  

Additionally, the VCAA is applicable to the claim now before 
the Board.  The Court of Appeals for Veterans' Claims held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
service connection claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or an effective date for the disability now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  


Accordingly, the case is REMANDED for the following action:

1.	The veteran should be sent a VCAA 
notice letter that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and an effective date 
for the disability now on appeal in 
accordance with Dingess/Hartman, supra.  

2.	The veteran should be afforded a VA 
examination in order to determine if 
the veteran has PTSD.  The veteran's 
claims file, including a copy of this 
remand, should be forwarded to the 
examiner for review, and the examiner 
should note in his opinion that the 
file was available for review.   

Following a comprehensive review of the 
record and the findings upon 
examination, the examiner should 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 
50 percent), that the veteran currently 
has PTSD. 

Any diagnosis of PTSD must conform to 
the diagnostic criteria of the DSM-IV.  
If the veteran otherwise satisfies the 
criteria for a diagnosis of PTSD, the 
examiner must determine whether such 
PTSD is a result of the verified 
stressors the veteran suffered during 
service, as documented in the claims 
file.  

3.	After completion of the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claim should be 
readjudicated.  If the claim remains 
denied, the veteran and his attorney 
should be issued a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



